Citation Nr: 0520678	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
lateral meniscectomy of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's residuals of a lateral meniscectomy of the 
right knee are productive of no more than slight instability, 
but with use of a brace, a heavy dosage of anti-inflammatory 
medication, and substantial pain.

3.  The veteran's degenerative joint disease of the right 
knee is productive of flexion limited to 120 degrees, 
extension limited to 7 degrees, and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a lateral meniscectomy of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his right knee 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

As a general matter, increased rating claims involving 
musculoskeletal disorders require further consideration of 
such symptoms as functional loss due to pain, painful motion, 
and flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40 and 4.45.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

III.  Factual background

In a May 1955 rating decision, the Chicago, Illinois VARO 
granted service connection for internal derangement of the 
right knee in view of evidence of an in-service knee injury.  
A zero percent evaluation was assigned, effective from 
January 1955.  In a May 1956 rating decision, this evaluation 
was increased to 10 percent, effective from March 1956, 
following a March 1956 VA examination showing slight 
instability.  In a July 1968 rating decision, the evaluation 
was reduced to zero percent, effective from October 1967, 
following a May 1968 VA examination showing no undue pain or 
tenderness of the right knee.  However, in a November 1969 
rating decision, the evaluation was increased to 10 percent, 
effective from November 1968, following a report showing 
residuals of surgical treatment for internal derangement of 
the right knee.  A separate 10 percent evaluation was 
assigned for degenerative joint disease of the right knee in 
a March 2000 rating decision in view of VAOPGCPREC 23-97 
(July 1, 1997).  This evaluation was effectuated as of July 
1999.  

During his January 2003 VA examination, the veteran reported 
worsening right knee pain over the past few years, along with 
swelling, popping, and grinding.  The examiner, who reviewed 
the veteran's February 2000 VA examination report and medical 
notes from the San Francisco VA Medical Center (VAMC), noted 
that the veteran walked with a slight antalgia on the right 
side.  The right knee was bigger in appearance compared to 
the left, with a significant joint effusion.  Range of motion 
studies revealed flexion of the right knee from seven to 120 
degrees.  The right knee also showed about 10 degrees of 
valgus.  Anterior and posterior drawer signs were negative, 
and no ligamentous laxity was noted on medial or lateral 
stress.  Patellar crepitus was slightly positive.  Joint line 
tenderness was positive, more so in the lateral joint space.  
Repetitive motions of the right knee were painful, with the 
veteran finding "it more difficult to move the joint"; 
however, "the total range of motion is not affected by 
this."  The examiner commented that the veteran's condition 
had apparently worsened over the past two years, as his 
walking distance had shortened.  The joint was somewhat more 
swollen and painful.

Subsequent VA treatment records indicate that the veteran's 
January 2003 VA 
x-rays revealed spur formation, likely chondrocalcinosis, and 
joint narrowing greater in the lateral area than in the 
medial area.  This was noted to be moderate to severe.  In 
April 2003, the veteran's Naproxen dosage was increased to 
1500 milligrams per day.  In June 2003, the veteran was taken 
off of naproxen following reports of little relief and 
started on piroxicam instead.  In January 2004, an 
examination revealed bilateral knee effusions, with a lack of 
hyperextension on the right as compared to the left.  
Quadriceps strengthening of the right knee and a supportive 
brace were recommended.  In March 2004, it was noted that the 
veteran had a feeling of a loose body in the right knee and 
wore a brace.  Again, a lack of hyperextension compared to 
the left was noted, although no specific findings were 
provided.  

During his July 2005 VA video conference hearing, the veteran 
reported right knee symptoms including "a slight gimp," 
swelling, pain, and clicking.  He noted that he used a knee 
brace and took naproxen.

IV. Residuals of a lateral meniscectomy of the right knee

The RO has evaluated the veteran's residuals of a lateral 
meniscectomy of the right knee at the 10 percent rate under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  As noted above, these 
criteria have been deemed to contemplate such symptomatology 
as painful motion and function loss due to pain.  See Johnson 
v. Brown, 9 Vet. App. at 11.

In this case, the Board is aware that the veteran's January 
2003 VA examination did not reveal any evidence of right knee 
instability that was more than slight in degree.  However, 
the veteran has complained of constant pain and has received 
regular VA treatment for this problem.  This treatment has 
encompassed a very high dose of naproxen and the use of a 
brace.  For this reason, the Board finds that the veteran's 
overall disability picture is moderate, though not severe, in 
degree.  Accordingly, a 20 percent evaluation is warranted 
under Diagnostic Code 5257.  The Board finds no basis for an 
even higher evaluation, as the veteran's range of motion of 
the knee has been considered in the context of his 
degenerative joint disease, and there is no evidence of 
ankylosis (Diagnostic Code 5256).

V. Degenerative joint disease of the right knee

The RO has evaluated the veteran's degenerative joint disease 
of the right knee at the 10 percent rate under Diagnostic 
Code 5010.  Under this section, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

The Board has thus considered the criteria of Diagnostic 
Codes 5260 and 5261, which concern range of motion of the 
knee.  Under Diagnostic Code 5260, flexion limited to 45 
degrees warrants a 10 percent evaluation, whereas a 20 
percent evaluation is in order for flexion limited to 30 
degrees.  Under Diagnostic Code 5261, extension limited to 10 
degrees warrants a 10 percent evaluation, while a 20 percent 
evaluation is assigned for extension limited to 15 degrees.  

In this case, the veteran's range of motion findings from his 
January 2003 VA examination reflect flexion limited to 120 
degrees and extension limited to 7 degrees.  Regarding 
flexion, this limitation is very minimal and would not, in 
and of itself, meet the criteria for a zero percent 
evaluation.  But see VAOPGCPREC 
9-2004 (Sept. 17, 2004) (concerning separate evaluations for 
flexion and extension of the knee in cases where the criteria 
for a zero percent evaluation under both Diagnostic Codes 
5260 and 5261 have been met).  The limitation of extension is 
more significant.  However, the Board finds that the 
combination of painful motion and extension limited to 7 
degrees is commensurate with the criteria for a 10 percent 
evaluation, assigned in cases of extension limited to 10 
degrees.  In the absence of objective findings of greater 
loss of extension, the veteran's pain symptoms are not 
sufficient to allow for a higher evaluation under Diagnostic 
Code 5261, in view of DeLuca v. Brown, supra.

VI.  Conclusion

Overall, the evidence of record supports a 20 percent 
evaluation for residuals of a lateral meniscectomy of the 
right knee, but the preponderance of the evidence is against 
the claim of entitlement to an evaluation in excess of 10 
percent for degenerative joint disease of the right knee.  
This represents a partial grant of the veteran's appeal.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in the case of the veteran's degenerative 
joint disease of the right knee because the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for that disorder.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent evaluation for residuals of a 
lateral meniscectomy of the right knee is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an increased evaluation for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


